In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-391 CV

____________________


IN RE THOMAS SMITH MATHES III




Original Proceeding



MEMORANDUM OPINION 
	In this mandamus proceeding, Thomas Smith Mathes III seeks to compel the trial
court to dismiss the attorney appointed to represent Mathes in a proceeding for post-conviction forensic DNA testing and appoint counsel selected by Mathes.  Relator also seeks
to compel the trial court to order the Drug Enforcement Agency to produce records of its
surveillance of the relator. 
	The motions Mathes refers to were filed pro se while he was represented by counsel. 
There is no right to hybrid representation in criminal cases.  See Scarbrough v. State, 777
S.W.2d 83, 92 (Tex. Crim. App. 1989).  The trial court has the discretion to refuse to
entertain pro se motions filed while the accused is represented by counsel.  Busselman v.
State, 713 S.W.2d 711, 714 (Tex. App.-Houston [1st Dist.] 1986, no pet.).  Furthermore, the
right to counsel does not encompass the right to choice of appointed counsel, and the trial
court is under no duty to appoint an attorney agreeable to Mathes.  See Malcom v. State, 628
S.W.2d 790, 791 (Tex. Crim. App. 1982).  Finally, we note that the surveillance records
present no potential for forensic DNA testing.  Because the relator has not established a clear
and indisputable right to the relief sought, the petition for writ of mandamus is denied.
	WRIT DENIED.
								PER CURIAM
Opinion Delivered September 28, 2006 
Before Gaultney, Kreger, and Horton, JJ.